FILED
                           NOT FOR PUBLICATION                               MAY 22 2012

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



BEVERLY MUNGUIA; RUBEN                           No. 11-15751
MUNGUIA,
                                                 D.C. No. 1:09-cv-00058-HG-BMK
              Plaintiffs - Appellees,

  v.                                             MEMORANDUM *

GRELYN OF MAUI, LLC, a Hawaii
limited liability company, DBA
McDonald’s Dairy Road,

              Defendant - Appellant,

  and

DOE ENTITIES 1-50,

              Defendant.



                  Appeal from the United States District Court
                           for the District of Hawaii
                Helen W. Gillmor, Senior District Judge, Presiding

                        Argued and Submitted May 14, 2012
                             San Francisco, California

Before: THOMAS, McKEOWN, and W. FLETCHER, Circuit Judges.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      Grelyn of Maui, LLC, appeals the judgment entered against it after a jury

trial. We affirm. Because the parties are familiar with the factual and procedural

history of the case, we need not recount it here.

      The district court neither erred in providing, nor in formulating, the “mode

of operation” premises liability instruction to the jury. Hawaii premises liability

law permits the instruction in cases such as this one, where a proprietor’s self-

service food operation involves a reasonably foreseeable risk of remnant food and

grease buildup on floors. Gump v. Wal-Mart Stores, Inc., 5 P.3d 407, 410-11

(Haw. 2000); Gump v. Walmart Stores, Inc., 5 P.3d 418, 431-32 (Haw. Ct. App.

1999). Although contested, there was sufficient evidence presented at trial to allow

the instruction to be given to the jury under the specific facts of the case.

      The evidence was sufficient to sustain the verdict for the reasons explained

in the district court’s thorough and well-reasoned order denying the motion for

judgment as a matter of law. See E.E.O.C. v. Go Daddy Software, Inc., 581 F.3d
951, 963 (9th Cir. 2009) (“[A] jury’s verdict must be upheld if there is evidence

adequate to support the jury’s conclusion . . . .”) (internal quotation marks

omitted).

      AFFIRMED.